In a child custody proceeding pursuant to Family Court Act article 6, the mother appeals, as limited by her brief, from so much of an order of the Family Court, Queens County (DePhillips, J.), dated May 23, 1997, as, after a hearing, granted permanent custody of her two children to their maternal grandmother.
Ordered that the order is affirmed insofar as appealed from, without costs or disbursements.
On appeal, the mother concedes that the children’s prolonged custody with their maternal grandmother constituted extraordinary circumstances sufficient for the court to proceed to a *544consideration of the best interests of the children (see, Matter of Bennett v Jeffreys, 40 NY2d 543), but contends that the record does not support the Family Court’s resolution of this issue. We disagree.
The record provides a sound and substantial basis for the Family Court’s conclusion that it was in the children’s best interests to remain in the custody of their grandmother (see, Eschbach v Eschbach, 56 NY2d 167; Matter of Kulakowich v Zingarelli, 249 AD2d 306; Matter of Nellie R. v Betty S., 187 AD2d 597). The court’s decision reveals that it considered all of the requisite factors in making its determination and did not base its decision solely on the length of time the children were in their grandmother’s custody (see, Matter of DiMedio v DiMedio, 233 AD2d 394; Hanway v Hanway, 208 AD2d 499). O’Brien, J. P., Joy, Krausman and Luciano, JJ., concur.